Jones, Judge:
This claim was filed before the Attorney General of West Virginia on January 31, 1967 and the evidence of the claimant, who was not represented by counsel, was heard by the Court on November 3, 1967. No evidence was offered by the respondent.
*41Early in the morning of December 2, 1966, the claimant was driving his 1965 Volkswagen sedan along State Route No. 75 near Buffalo in Wayne County, West Virginia. The road and bridge over Twelve Pole Creek were covered with snow and ice, and the claimant was traveling at a moderate rate of speed. The claimant had traveled this road and bridge, morning and evening, for 9 or 10 years, and he had no knowledge of any defect in the bridge.
As the claimant crossed the bridge, a piece of the black top floor fell out and a rear wheel of the claimant’s automobile fell through the hole, causing considerable damage to the vehicle. There is no evidence that the claimant was guilty of any act or omission that contributed to the damage sustained. The claimant paid $70.15 for repairs.
It is the opinion of the Court that the claimant has proven his case by a preponderance of the evidence and that this claim in equity and good conscience should be paid by the State of West Virginia.
It is, therefore, the judgment of the Court that the claimant, James D. Clark, should recover and he is hereby awarded the sum of $70.15.